Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “rotary connector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 252.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lysons et al (20210307247, priority 4/2020).

“[0221] Turning now to the second wheel arrangement 27, the second wheel arrangement comprises a resiliently suspended wheel arrangement similarly to the first wheel arrangement 26. In the second wheel arrangement, the wheel frame again comprises a swing arm 120 which is pivotally supported at an inner end between the side plates 40 of the support arm 15 of the header frame at a location adjacent the rear of the header but spaced slightly forwardly of the bottom end of the upright leg portion of the support arm 15. The swing arm 120 is pivotally coupled on a pivot shaft 122 at the forward end thereof which extends laterally between the side plates 40. The swing arm 120 extends generally rearward to an opposing outer end of the swing arm. 

[0222] The swing arm 120 comprises two side plates 126 formed at opposing sides of the swing arm in proximity to the side plates 40 of the frame member 15 within which the swing arm is received. At the outer end of the swing arm 120, a shaft 124 is fixedly mounted between the two side plates 126 for supporting an axle body 128 on the shaft so that the axle body is rotatable about an upright axis relative to the swing arm of the wheel frame in a transport position. The axle body 128 supports a first axle thereon which rotatably supports the hub of a first ground wheel 31 of the second wheel arrangement thereon. The first wheel is rotatable about a respective wheel axis relative to the axle body in which the wheel axis is oriented perpendicularly to the pivot axis of the axle body relative to the wheel frame.

[0236] The field mounting arrangement 132 is used to support the second wheel 32 in raised elevation relative to the first wheel 31 when the first wheel is resiliently suspended by the suspension member 136 relative to the header frame in either of the gauge positions or the storage position. To assist in lifting the second wheel upwardly from the ground for securement by the field mounting arrangement as shown in FIG. 20, a counterbalance spring 156 is supported within the hollow crossbar of the connecting frame 130. The spring is fixed relative to the connecting frame at one end and is anchored relative to the axle body 128 at the opposing end at a location spaced upwardly from the pivotal connection of the connecting frame 130 relative to the axle body. In this manner, with the spring mounted under tension, the biasing provided by the spring 156 counters the downward forces of gravity acting on the second wheel 32 and the connecting frame 130 relative to the first wheel on the axle body so that an operator can manually lift and lower the second end of the connecting frame 130 relative to the first end on the axle body with relative ease.”

[AltContent: arrow][AltContent: textbox (Connector plate)][AltContent: arrow][AltContent: textbox (Cam linkage)][AltContent: textbox (Transport wheel axle)][AltContent: arrow][AltContent: textbox (Lift assist frame)][AltContent: arrow]
    PNG
    media_image1.png
    460
    739
    media_image1.png
    Greyscale

                                                                                                                                                                                                        

[AltContent: arrow][AltContent: arrow][AltContent: textbox (a roller operatively connected to the lift assist frame)][AltContent: textbox (a cam plate connected to the support arm)][AltContent: textbox (Support arm rotatable about the transport wheel axle)][AltContent: arrow]
    PNG
    media_image2.png
    818
    626
    media_image2.png
    Greyscale

1. A transport assembly for a harvest header having a header frame, 
the transport assembly comprising: 
a lift assist frame (marked up) fixedly coupled to the header frame (frame 40 fixed to the header frame, fig 19); 
a support arm (shaft 124) rotatably coupled to an axle of the transport assembly and pivotably coupled to the lift assist frame (via the cam linkage, ¶ 222); and 
a cam linkage (marked up) disposed at the lift assist frame and the support arm, 
wherein the cam linkage provides a mechanical advantage for an operator to move the transport assembly from a transport position to a harvest position  (¶ 236; as shown above, both the biasing members/springs 152 and 136 meet the claimed intended use / capability).

2. The transport assembly of claim 1 wherein the cam linkage includes a roller operatively connected to the lift assist frame (marked up) and a cam plate connected to the support arm (marked up), wherein the roller contacts the cam plate during pivotal movement of the support arm (intended use is shown/taught above).

3. The transport assembly of claim 2 wherein the cam linkage includes a cam arm (148, 154) rotatably coupled to the lift assist frame at a pivot and the roller is rotatably coupled to the cam arm between the pivot and the cam plate (shown/taught above).

4. The transport assembly of claim 3 wherein the cam linkage includes one or more lift assist devices (actuators/springs discussed in cl. 1) each having a first end connected to the lift assist frame and a second end coupled to the cam arm (fig 21), 
wherein extension of the second end from the first end of the lift assist device rotates the cam arm about the pivot and moves the roller with respect to the cam plate (intended use is shown in figs 22, 23).

5. The transport assembly of claim 4 further comprising a rotary connector rotatably coupling the support arm to the axle (marked up)
to enable the axle to be aligned perpendicularly to a longitudinal axis of the harvest header in a transport position of the transport assembly and to be aligned generally parallel to the longitudinal axis of the harvest header in a harvest position of the transport assembly (figs 19, 20).

6. The transport assembly of claim 5 further comprising a latch mechanism operatively connected to the axle, wherein the latch mechanism latches the transport assembly to the header frame in the harvest position (¶ 239, 244).

7. The transport assembly of claim 6 wherein the latch mechanism includes a latch handle (lever 170 or 184) operatively connected to a pin (162), wherein the latch handle moves the pin from one of a latched position or an unlatched position to another of the latched position or the unlatched position, wherein the latched position latches the transport assembly to the header frame in the harvest position (figs 27, 28).

8. The transport assembly of claim 7 further comprising a suspension frame (mounting arm 158) operatively connected to the header frame (shown above), wherein the pin engages a part of the suspension frame to latch the transport assembly to the header frame in the harvest position (fig 27).

The following are already addressed above, unless otherwise noted:

10. A header for harvesting crop comprising: a cutter bar configured to cut crop for harvesting; a header frame supporting the cutter bar (figs 1, 2); and a transport assembly including a mounting frame operatively connected to the header frame, a support arm rotatably coupled to an axle of the transport assembly and pivotably coupled to the mounting frame, and a cam linkage disposed at the mounting frame and the support arm, wherein the cam linkage provides a mechanical advantage for an operator to move the transport assembly from a transport position to a harvest position.

11. The header of claim 10 wherein the cam linkage includes a roller operatively connected to the mounting frame and a cam plate connected to the support arm, wherein the roller contacts the cam plate during pivotal movement of the support arm (addressed in cl. 2).

12. The header claim 11 wherein the cam linkage includes a cam arm rotatably coupled to the mounting frame at a pivot and the roller is rotatably coupled to the cam arm between the pivot and the cam plate (cl. 3).

13. The header of claim 12 wherein the cam linkage includes a lift assist device having a first end connected to mounting frame and a second end coupled to the cam arm, wherein extension of the second end from the first end of the lift assist device rotates the cam arm about the pivot and moves the roller with respect to the cam plate (cl. 4).

14. The header of claim 13 further comprising a rotary connector rotatably coupling the support arm to the axle to enable the axle to be aligned perpendicularly to a longitudinal axis of the header in a transport position of the transport assembly and to be aligned generally parallel to the longitudinal axis of the header in a harvest position of the transport assembly (cl. 5).

15. The header of claim 14 further comprising a latch mechanism operatively connected to the axle, wherein the latch mechanism latches the transport assembly to the header frame in the harvest position (cl. 6).

16. The header of claim 15 wherein the latch mechanism includes a latch handle operatively connected to a pin, wherein the latch handle moves the pin from one of a latched position or an unlatched position to another of the latched position or the unlatched position, wherein the latched position latches the transport assembly to the header frame in the harvest position (cl. 7).

17. The header of claim 16 further comprising a suspension frame operatively connected to the header frame, wherein the pin engages a part of the suspension frame to latch the transport assembly to the header frame in the harvest position (cl. 8).

The following methods already addressed in the apparatus above:

18. A method of moving a transport assembly of a harvesting header from a transport position to a harvest position, the transport assembly having an axle supporting wheels and a support arm operatively connected between the axle and a frame of the harvesting header, the method comprising: enabling rotational movement of the axle about the support arm; assisting pivotal movement of the support arm in response to a upward force applied to the axle; applying a force with a cam roller to a cam surface of the support arm in response to the assisted pivotal movement to move the transport assembly to the harvest position; and engaging a latch of the transport assembly with a frame of the harvesting header in response to the applied cam roller to the cam surface and the upward force applied to the axle.

19. The method of claim 18 wherein the assisting pivotal movement of the support arm includes extending an arm of a gas strut in response to the upward force applied to the axle.

20. The method of claim 19 wherein the engaging the latch of the transport assembly with the frame of the harvesting header includes engaging a spring loaded pin (torsion spring 168) with the frame of the harvesting header to latch the transport assembly to the frame of the harvesting header.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysons et al (20210307247, priority 4/2020).

Lysons teaches claimed invention, except the spring being a hydraulic actuator:

9. The transport assembly of claim 8 further comprising a hydraulic actuator operatively connected to the suspension frame, wherein the suspension frame is operatively connected to the axle in the harvest position and the hydraulic actuator dampens movement of the transport assembly with respect to the header frame in the harvest position.

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known": to interchangeably use any well known springs, such as: a hydraulic actuator.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Cook (7926249) teaches a lift assist (88), support arm (86), cam linkage 87).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671